DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed on 08/04/2022 Applicant rebutted the rejections of record without amending the claims. Claims 1-3, 5-12 and 17 are pending and are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 5-12, and 17 under 35 U.S.C. 103 as being unpatentable over Ylikomi et al. in view of Ballack et al. for reasons of record.
On page 4 of the remarks Applicant argues that: “…Ylikomi indicates in Figure 1 and in Table 1 that the amount of total protein as well as the amounts of growth factors and cytokines can vary in an unpredictable way (either increasing, decreasing or staying the same) over an incubation period. Ylikomi also is completely silent with regard to a method describing how to vary the incubation conditions of the adipose tissue such that a desired composition could be achieved.”
The arguments were carefully considered but not found persuasive because the individual cytokine or growth factor content in an adipose tissue varies in each individual since mammalian organisms are not robots.  The concentration of specific cytokines would vary depending on the nature of adipose tissue, the health condition of an individual and is nothing in the Specification that indicates that a certain concentration of a cytokine will vary according to method of obtaining. The value mentioned in the claims is an aspirational wide range, and once obtained, the concentration may be varied by a skilled artisan according the extensively known dilution or concentration methods. Ballack is cited only to show that adipose tissue is known to be a source of IL-1Rα. The fact that Ylikomi does not mention does not mean that the IL-1Rα is not present in the adipose tissue. It just means that Ylikomi does not test for it. Generally, the content of adipose tissue is an intrinsic property of the tissue and not a composition that any artisan may set up according to her/his desire.
If Applicants are in possession of a specific adipose tissue that contain only IL-1Rα in a concentration that is strictly controlled by particular method steps (different than the methods routinely used for extracting cytokines or growth factors from tissues), they are strongly prompted to present the data for critical evaluation. Until then the claims are obvious over the art cited.

Claim 2 remains rejected under 35 U.S.C. 103 as being unpatentable over Ylikomi et al. in view of Ballack et al. and Wensveen et al. for reasons of record.
Claim 3 remains rejected under 35 U.S.C. 103 as being unpatentable over Ylikomi et al. in view of Ballack et al. and Fantuzzi et al. for reasons of record.
 On page 5 of the remarks Applicant argues that: “As claim 1 is patentable over the additional combinations of cited references, it is respectfully submitted that claims 2 and 3 are patentable as well.”
The arguments were carefully considered but not found persuasive because, as presented supra, the independent claim 1 is still considered obvious and thus the claims 2 and 3 are also considered obvious over the prior art as indicated in the previous Office action.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647